Citation Nr: 1702195	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to higher initial ratings for an anxiety disorder, not otherwise specified, with claustrophobia (psychiatric disorder), rated as 30 percent disabling from May 21, 2012, and 50 percent disabling from September 10, 2014.

2.  Entitlement to an increased rating for right foot cold injury residuals currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for left foot cold injury residuals currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to July 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 (as to the right and left foot cold injury residuals) and August 2012 (for an anxiety disorder, not otherwise specified) by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2014, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In February 2015, the Board remanded the claims for higher ratings for a psychiatric disorder and right and left foot cold injury residuals for additional development.

In March 2016, the Board denied increased ratings for an anxiety disorder and right and left foot cold injury residuals.  The Board also remanded a claim for special monthly compensation at the housebound or aid and attendance rate for a travel board hearing.  That issue is not before the Board as it appears the RO is working on that matter.

The Veteran appealed only the Board's denials of increased ratings to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision as to those issues, and remanding them to the Board for further proceedings consistent with the joint motion.

The Board notes in passing that the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU), effectively since July 12, 1991 (per a January 2007 rating decision).  The Veteran has also been in receipt of a combined 100 percent schedular disability rating (effectively from January 12, 1998).  Furthermore, the Veteran has also already been awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), effectively from May 14, 1998.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the October 2016 Joint Motion for Remand agreed that since the issuance of the April 2015 supplemental statement of the case, additional evidence had been added to the claims file, but not considered by the AOJ.  Also, the Veteran had not waived AOJ consideration.  The parties agreed that a remand was necessary so that the Board could comply with 38 C.F.R. § 20.1304(c) and have the AOJ consider such evidence.  

Accordingly, the case is REMANDED for the following action:

The case should again be reviewed by the AOJ on the basis of the additional evidence - specifically including all evidence received since the April 2015 supplemental statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




